Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162817(58)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JULIE A. BOLEN,                                                                                       Elizabeth M. Welch,
             Plaintiff-Appellant,                                                                                     Justices

                                                                    SC: 162817
  v                                                                 COA: 348765
                                                                    Oakland CC: 2018-163688-NO
  MARADA INDUSTRIES, INC.,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on June 3, 2021, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 4, 2021

                                                                               Clerk